ERROR on a judgment given in the Cheney Court at Winchester. The case was this. A distress (warrant) issued out of the Cheney Court to one A. (who was not a regular officer) to distrain the cattle of B. until he should find pledges for his appearance at the next court. A. distrained the cattle of B. Whereupon the plaintiff paid him the usual fee, and he, without taking sufficient security from B. returned the cattle, B. did not appear. Upon this, an action on the case was brought.
1.It was adjudged that the general parlance, that he had not found sufficient pledges, was well enough; being in the negative.
2.That to say that he paid him vada usualia, without shewing what those fees were, is well. Aliter on an action brought to demand the fees.
3.That this was a deceipt, on which an action upon the case lies against A. although he be not a regular officer, *160but an officer pro hac vice, for this purpose.